Citation Nr: 0931166	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board in Washington, DC, in 
his July 2006 substantive appeal.  However, the Veteran 
withdrew his request in subsequent correspondence dated June 
2007.  Thus, the Veteran's request for a Travel Board hearing 
is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  As 
the record currently stands, the Board cannot determine the 
issue of entitlement to service connection for PTSD without 
further development.  

Accordingly, the case is REMANDED for the following action:

1.  In March 2003, the Veteran filed a 
claim for PTSD, stating that he was not 
sure when his disorder began.  Shortly 
thereafter, the Veteran filled out a PTSD 
questionnaire asserting "body bags" from 
1968 to 1969 and 1970 to 1971 while 
serving in the 55 MAC unit.  He further 
stated that he flew many hours as an 
aircraft mechanic, saw body bags, and 
attended funerals.  In response, the RO 
obtained the Veteran's personnel records.

Then, in March 2004, the Veteran filled 
out an Information in Support of Claim for 
Service Connection for PTSD form.  He was 
instructed to use a separate form for each 
incident or event but only turned in one 
form.  When asked for the date of the 
incident within a maximum 60 day time 
frame, the Veteran responded 1970, 72, 68.  
He claimed the event took place at Dover 
Air Force Base (AFB), Hill AFB, and the 
Bermuda Islands Sea and Air Rescue while 
serving with the 55th MAC.  Furthermore, R. 
C. was involved, killed, or wounded in the 
event/incident, which he described as 
"saw coffin."  The Veteran also claimed 
difficulty with his plane's landing gear 
and that engine number four was lost on 
"TDY" to the Panama Canal Zone.  The RO 
denied his claim and stated that it is not 
clear that these stressors could be 
verified. 

Between the rating decision and the 
Statement of the Case, the Veteran 
provided a statement in which he claimed 
that he had friends that he went to high 
school with and went through basic 
training with that were killed in Vietnam.  
He stated that he suffers from survivor's 
guilt over their deaths.  The RO again 
denied the Veteran's claim because his 
responses to the stressors requests were 
too vague and did not provide detailed 
information to allow research of unit 
records. 

On remand, the AMC should ask the Veteran 
to provide more specific details about 
each of his claimed stressors.  Such 
request should ask the Veteran to provide 
specific details about what stressors he 
believes caused his claimed PTSD, 
including the location where each occurred 
and their approximate dates within a 60-
day range.     

	2.  After the Veteran provides additional 
details regarding his PTSD stressors, the 
AMC should take appropriate measures to 
readjudicate his claim of entitlement to 
service connection for PTSD.  If the AMC 
finds credible supporting evidence that 
the claimed in-service stressors occurred, 
then the AMC should also determine whether 
a compensation and pension examination is 
necessary to complete such readjudication.  
If an examination is necessary, one should 
be scheduled with a licensed VA 
psychiatrist.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




